Exhibit 10.3

PROMISSORY NOTE

Principal Amount:  $33,082,019

Date:

As of July 27, 2007

 

 

Wilmington, Delaware

 

§1.          Promise to Pay.

For value received, the Company hereby promises to pay to the order of Hallmark
Cards, Incorporated or its assigns, (“Hallmark”) at such place as Hallmark may,
from time to time specify in writing, the above principal amount outstanding
under this Note (as the same may be adjusted pursuant to § 2.4 hereof) together
with all fees and accrued interest no later than the Maturity Date and in
accordance with Section 2 hereof.

§2.          Interest and Adjustments.

§2.1        Loans provided hereunder shall bear interest at the rate of LIBOR
plus 300 basis points per annum from the effective date indicated above and
shall be payable in full on the date two (2) years thereafter (“Maturity Date”).

§2.2        All calculations of interest and fees shall be made on the basis of
actual number of days elapsed in a 360-day year and accrued but unpaid interest
shall be added to the principal amount annually.

§2.3        “LIBOR” shall mean the three month rate for London Inter-Bank
Offering Rate published for the first day of each quarter in the Wall Street
Journal.

§2.4        The principal amount of this Note reflects repayments due to
Hallmark pursuant to that certain Tax Sharing Agreement dated March 11, 2003 by
and between the parties (“Tax Sharing Agreement”) and shall be increased or
decreased, as appropriate to reflect interest payable to the Internal Revenue
Service in connection with such repayments.

§3.          Repayment and Optional Prepayment.

§3.1        Hallmark shall offset any Estimated Crown Tax Benefits (as defined
in the Tax Sharing Agreement) first against accrued and unpaid interest and then
to the unpaid principal balance of this Note until the earlier of such time as
the balance equals zero or the Maturity Date.

§3.2        The Company shall pay to Hallmark a single principal payment
together with all accrued and unpaid interest on the Maturity Date.

§3.3        The Company shall have the privilege at any time and from time to
time, to prepay this Note in whole or in part without premium or penalty to the
extent permitted by that certain Credit and Security Agreement dated as of
August 31, 2001 with JPMorgan Chase as agent (“Credit Agreement”).

  


--------------------------------------------------------------------------------


§4.          Events of Default.

Each of the following shall constitute an event of default hereunder (an “Event
of Default”):

(i)            The failure of the Company to make any payment of principal or
interest hereunder when the same is due and payable, and such failure to pay
continues for a period of five (5) days or more after written notice thereof
from Hallmark;

(ii)           The Company shall be in default with respect to the Credit
Agreement or with respect to that certain Note Purchase Agreement dated as of
August 1, 2003 by and between Crown Media Holdings, Inc. and HC Crown Corp or
with respect to any other Note by the Company payable to HC Crown Corp or an
affiliate thereof and such default under such facility could accelerate the
maturity of the indebtedness thereunder and such default is not cured or waived
within the grace period provided therein.

§5.          Remedies.

Upon the occurrence of an Event of Default and at any time thereafter during the
continuance of such Event of Default hereunder, Hallmark shall have the right to
declare the entire unpaid amount of principal and interest hereunder immediately
due and payable in full without presentation, demand or protest, each of which
is hereby waived by the Company.

§6.          Subordination.

This Note and payment hereunder shall be subject to the subordination provisions
of that certain Subordination and Support Agreement dated as of August 31, 2001
among the Company, Hallmark and JP Morgan Chase as agent for the lenders under
the Credit Agreement.

§7.          Waivers.

§7.1        The failure by Hallmark to exercise any right or remedy available
hereunder in the Event of Default shall in no event be construed as a waiver or
release of the same.  Likewise, Hallmark shall not, by any act or omission or
commission, be deemed to waive any right hereunder unless such waiver is
evidenced in writing and signed by Hallmark, and then only to the extent
specifically set forth in such writing.  Moreover, a waiver with respect to any
one event shall not be construed as continuing or as a bar to or waiver of
Hallmark’s rights or remedies with respect to any subsequent event.

§7.2        The Company expressly waives presentment for payment, notice of
dishonor, protest, notice of protest, diligence of collection, and each other
notice of any kind, and hereby consent to any number of renewals or extensions
of time for payment hereof, which renewals and extensions shall not affect the
liability of the Company.

§7.3        The Company hereby waives and releases all errors, defects and
imperfections in any proceeding instituted by Hallmark under the terms hereof as
well as all benefits that might accrue to the Company by virtue of any present
or future laws exempting any property, real, personal or mixed, or any part of
the proceeds arising from any sale of such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and the Company agrees that any
real estate that may be levied upon pursuant to a judgment obtained by virtue
hereof, or any writ of execution issued thereon, may be sold upon any such writ
in whole or in part or in any other manner desired by Hallmark.

2


--------------------------------------------------------------------------------


§8.          Notices.

Each notice required to be given to any party hereunder shall be in writing and
shall be deemed to have been sufficiently given for all purposes when sent by
certified or registered mail, return receipt requested, to the party at its
respective address as follows or to such other address as indicated by such
party in writing:

Company:

Crown Media Holdings, Inc.

 

 

12700 Ventura Blvd, Suite 200

 

 

Studio City, CA 91604

 

 

Phone: 818-755-2400

 

 

ATTN: Executive VP, Legal Affairs

 

 

 

 

Hallmark:

HC Crown Corp

 

 

2501 McGee, MD #342

 

 

Kansas City, MO 64108

 

 

ATTN: Chief Financial Officer

 

 

 

 

With a copy to:

Hallmark Cards, Incorporated

 

 

2501 McGee, MD #339

 

 

Kansas City, MO 64108

 

 

ATTN: General Counsel

 

§9.          Assignability.

This Agreement shall be binding upon and inure to the benefit of the Company and
Hallmark and their respective successors and assigns; provided, however, that
this Note, or any portion thereof, may not be assigned by the Company without
the written consent of Hallmark.

§10.        Modifications.

This Note may be modified only in a writing signed by the Company and Hallmark. 
Any amendment, extension of time or any other modification shall not affect
Company’s obligations hereunder.

§11.        Governing Law.

This Note shall be governed by and construed according to the laws of the State
of Delaware without regard to the conflict of laws provisions thereof.

§12.        Headings.

The heading preceding the text of each Section hereof is inserted solely for
convenience of reference and shall not constitute a part of this Note, nor shall
the same affect the meaning, construction of effect hereof.

3


--------------------------------------------------------------------------------


§13.        Severability.

If any provision of this Note or the application thereof is declared by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall be unaffected and remain valid and enforceable to the
fullest extent permitted by law.

IN WITNESS WHEREOF, the undersigned has executed this Note as of the day and
year first above written thereby legally binding Crown to the terms hereof.

CROWN MEDIA HOLDINGS, INC.

 

 

 

By

/s/ Charles L. Stanford

 

 

Name:

Charles L. Stanford

 

Title:

Executive Vice President

 

4


--------------------------------------------------------------------------------